Citation Nr: 0702388	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-26 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas



THE ISSUE

Entitlement to an increased rating for a major depressive 
disorder, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from May 1997 to April 
1998.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 2004 action by the RO.

When the veteran filed his substantive appeal, he requested a 
hearing before a member of the Board sitting at the RO.  
Shortly thereafter he agreed to have the Board hearing 
conducted by way of videoconferencing techniques.  Such a 
hearing was scheduled for August 4, 2006, but had to be re-
scheduled because of technical difficulties with the video 
equipment.  The hearing was re-scheduled for January 9, 2007, 
and the veteran was present on that day at the RO in Wichita, 
Kansas, awaiting his hearing when technical problems arose 
again.  The hearing could not be conducted.  The Board has 
since received information that the veteran would now rather 
have an in-person hearing with the next Board member who 
travels to the RO.  Consequently, this case will be REMANDED 
for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO in accordance with his 
request.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704 
(2006).  After the hearing, the claims 
file should be returned to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  

